 



Exhibit 10.1

LEASE AGREEMENT

This lease agreement is entered into on this the 1st day of December, 2004, by
and between: Alexa Springs Water Company, (hereinafter called “LESSOR”), whether
one or more, and Alexa Springs, Inc., (hereinafter called “LESSEE”), whether one
or more. For valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, LESSOR and LESSEE do hereby covenant, contract and agree as
follows:

1. PREMISES AND TERM: LESSOR, hereby leases to LESSEE for the term commencing on
December 1, 2004 and ending on November 30, 2014, (the “TERM”) two buildings
totaling 34,200 square feet on the following described premises in its present
condition, located in Montgomery County, Arkansas:

Commonly known as :

1055 Owley Road, Mt Ida, AR 71957

SEE EXHIBIT A for legal description

(hereinafter called the “PREMISES or LEASED PREMISES”). LESSEE also has a right
for the benefit of LESSEE, its employees, agents and invitees for access to and
from the Leased Premises through the building and over property of LESSOR
adjoining the Leased Premises, and to use those parts of the building designated
by LESSOR for use by LESSEE, including but not limited to toilet rooms,
elevators and unrestricted parking areas, if any.

2. RENEWAL: LESSEE and LESSOR may agree to extend or renew the lease, with any
agreed modifications, in a separate, signed document.

3. RENT: The LESSEE covenants to pay to LESSOR as Rent the sum of FOUR THOUSAND
NINE HUNDRED TEN Dollars ($4,910.00) per month, (hereinafter “the Rent”), in
advance without demand on or before the first day of each month at the office of
the LESSOR.

The LESSEE shall pay the Rent when due and payable, without any setoff,
deduction or prior demand whatsoever. Any payment by LESSEE or acceptance by
LESSOR of a lesser amount than shall be due from LESSEE to LESSOR shall be
treated as payment on account. The acceptance by LESSOR of a check for a lesser
amount with an endorsement or statement thereon, or upon any letter accompanying
such check, that such lesser amount is payment in full, shall be given no
effect, and LESSOR may accept such check without prejudice to any other rights
or remedies which LESSOR may have against LESSEE.

4. LATE CHARGES: LESSEE shall pay a late charge in the amount of one percent
(1%) of the outstanding delinquent balance for any payment of the rent not made
within 15 days after the due date to cover the extra expense involved in
handling late payments, but not more than $100 dollars for any one month. This
charge is in addition to any other rights or remedies of the LESSOR.

5. UTILITIES: LESSEE shall pay all charges for utilities for the PREMISES.. On
failure of LESSEE to pay the utilities when due, LESSOR shall enforce payment in
the same manner as rent in arrears.

6. CONDITION OF PREMISES; USE OF PREMISES: LESSOR agrees that LESSEE, upon
paying the rent and on performing all terms of this lease, shall peaceably enjoy
the Leased Premises during the term of this lease. By occupying the Leased
Premises as a tenant, or installing fixtures, facilities, or equipment or
performing finished work, LESSEE shall be deemed to have accepted the same and
to have acknowledged that the Premises are in the condition required by this
lease.

LESSEE acknowledges that LESSEE has examined and knows the condition of the
Leased Premises, and has received the same in good order and repair, and agrees:



(a)   To use these Leased Premises only for water bottling operations.   (b)  
To surrender the Leased Premises to LESSOR at the end of the Term or any renewal
without the necessity of any notice from either LESSOR or LESSEE to terminate
the same, and LESSEE hereby expressly waives all right to any notice which may
be required under any laws now or hereafter enacted and in force.

- 1 -



--------------------------------------------------------------------------------



 



(c)   To surrender possession of these Leased Premises at the expiration of this
lease without further notice to quit, in as good condition as reasonable use
will permit.   (d)   To keep the Premises in good condition and repair at
LESSEE’s own expense, except repairs which are the duty of LESSOR.   (e)   To
perform, fully obey and comply with all ordinances, rules, regulations and laws
of all public authorities, boards and officers relating to the use of the
Premises.   (f)   Not to make any occupancy of the Leased Premises contrary to
law or contrary to any directions, rules, regulations, regulatory bodies, or
officials having jurisdiction or which shall be injurious to any person or
property.   (g)   Not to permit any waste or nuisance.   (h)   Not to use the
Leased Premises for living quarters or residence.

LESSEE shall pay (a) for any expense, damage or repair occasioned by the
stopping of waste pipes or overflow from bathtubs, closets, washbasins, basins
or sinks, and (b) for any damage to window panes, window shades, curtain rods,
wallpaper, furnishings, or any other damage to the interior of the Leased
Premises.

Any signs placed upon or about such Leased Premises shall, upon the end of the
Term of the lease or upon the earlier termination, be removed by LESSEE, and
LESSEE shall repair any damage to the Leased Premises which shall be occasioned
by reason of such removal.

At all times, LESSEE shall keep the sidewalks, if any, in front of or adjoining
the Leased Premises clean and in a sightly and sanitary condition.

All repairs, except those specific repairs set forth below which are the
responsibility of the LESSOR, shall be made by the LESSEE at its own expense. If
the LESSOR pays for the same or any part thereof, LESSOR shall be reimbursed by
LESSEE for such amount.

The LESSOR shall be responsible for making only the following repairs [check
those that apply]:

          [ ]   sprinkler system [ ]   heating, ventilating or air-conditioning
system serving the Premises if, and to the extent, installed by LESSOR, and [ ]
  structural repairs to exterior walls, structural columns and structural floors
which collectively enclose the Premises (excluding, however, storefronts), and [
]   the roof over the Premises.
[ ]
  Other:    

     

--------------------------------------------------------------------------------

[ ]
  Other:    

     

--------------------------------------------------------------------------------

[ ]
  Other:    

     

--------------------------------------------------------------------------------

LESSEE shall give LESSOR notice of the necessity for such repairs and that such
repairs did not arise from nor were they caused by the negligence or willful
acts of LESSEE, its agents, concessionaires, officers, employees, licensees,
invitees, or contractors.

7. FIXTURES AND TRADE FIXTURES. LESSEE shall make no changes, improvements,
alterations, or additions to the Leased Premises unless such changes,
improvements, alterations, or additions: (a) are first approved in writing by
LESSOR; (b) are not in violation of restrictions placed thereon by the investor
financing the construction of the building; and (c) will not materially alter
the character of such premises and will not substantially lessen the value of
the Leased Premises. LESSOR may not unreasonably withhold approval, and if there
is a dispute as to reasonableness, it shall be determined by arbitration.

All improvements made by LESSEE to the Premises which are so attached to the
Premises that they cannot be removed without material injury to the Premises,
shall become the property of LESSOR upon installation. Not later than the last
day of the Term, LESSEE shall, at LESSEE’s expense, remove all of LESSEE’s
personal property and those improvements made by LESSEE which have not become
the property of LESSOR, including trade fixtures, cabinetwork, movable paneling,
partitions, and the like; repair all injury done by or in connection with the
installation or removal of such property and improvements; and surrender the
Premises in as good condition as they were at the beginning of the Term,
reasonable wear, and damage by fire, the elements, casualty, or other cause not
due to the misuse or neglect by LESSEE or LESSEE’s agents, employees, visitors,
or licensees, excepted. All property of LESSEE remaining on the Premises after
the last day of the

- 2 -



--------------------------------------------------------------------------------



 



Term of this lease shall be conclusively deemed abandoned and may be removed by
LESSOR, and LESSEE shall reimburse LESSOR for the cost of such removal.

8. SECURITY DEPOSIT: The LESSEE, contemporaneously with the first Rent
installment, and for each increase in the monthly rental amount, agrees to
deposit with the LESSOR, the then current monthly rental amount, which sum shall
be held by the LESSOR as security for the full faith and performance by LESSEE
of all of the terms, covenants and conditions of this lease by LESSEE.

The security deposit shall be held, applied to damages or rent and returned to
LESSEE all in accordance with the laws of the state where the Leased Premises
are located and in force at the time of execution of this lease.

In compliance with Arkansas Code § 18-16-305: LESSOR shall return to LESSEE the
amount of the security deposit remaining after deductions for damages and unpaid
rent, with an itemization of amounts withheld, all to be due within thirty
(30) days of the termination or expiration of the lease and delivery of
possession by LESSEE. LESSOR may comply by mailing, first class mail, to
LESSEE’S last known address. If the mail is returned, and LESSOR is unable to
discover LESSEE’S address after reasonable effort, the deposit becomes the
LESSOR’S property 180 days after the first attempted mailing thereof.

9. LESSOR’S LIEN: In compliance with Arkansas Code § 18-16-404: As additional
security, LESSEE acknowledges, to the extent allowed by applicable law, the
LESSOR’S right to hold and sell with due legal notice all property on or to be
brought on the Premises in order to satisfy unpaid Rent, expenses, and
utilities. No property of LESSEE brought onto the Leased Premises shall be
removed by LESSEE, other than in the ordinary course of business, as long as
LESSEE is in default in the terms of this lease.

10. DEFAULT: Each of the following shall be deemed an Event of Default:



a.   Default in the payment of Rent or other payments hereunder.   b.   Default
in the performance or observance of any covenant or condition of this lease by
the LESSEE to be performed or observed.   c.   Abandonment of the premises by
LESSEE.   d.   The filing or execution or occurrence of:



i.   Filing a Petition in bankruptcy by or against LESSEE.   ii.   Filing a
petition or answer seeking a reorganization, arrangement, composition,
readjustment, liquidation, dissolution or other relief of the same or different
kind under any provision of the Bankruptcy Act.   iii.   Adjudication of LESSEE
as a bankrupt or insolvent: or insolvency in the bankruptcy equity sense.   iv.
  An assignment for the benefit of creditors whether by trust, mortgage, or
otherwise.   v.   A petition or other proceeding by or against LESSEE for, or
the appointment of, a trustee, receiver, guardian, conservator or liquidator of
LESSEE with respect to all or substantially all its property.   vi.   A petition
or other proceeding by or against LESSEE for its dissolution or liquidation, or
the taking of possession of the property of the LESSEE by any governmental
authority in connection with dissolution or liquidation.

11. NOTICE OF DEFAULT. The parties are desirous of giving one another fair
notice of any default before termination or other action under this lease
requiring such notice. In the event of an act of default with respect to any
provision of this lease, neither party can institute legal action with respect
to such default without first complying with the following conditions:



a.   Notice of such event of default must be in accordance with paragraph 32.  
b.   Such written notice shall set forth the nature of the alleged default in
the performance of the terms of this lease and shall designate the specific
paragraph(s) therein which relate to the alleged act of default;   c.   Such
notice shall also contain a reasonably understandable description of the action
to be taken or performed by the other party in order to cure the alleged
default, and the date, greater than ten (10) days after delivery of such notice,
by which the default must be remedied.

12. TERMINATION. Upon occurrence of any Event of Default, and after compliance
with paragraph #11, LESSOR may, at its option, in addition to any other remedy
or right given hereunder or by law; Give written notice to LESSEE that this

- 3 -



--------------------------------------------------------------------------------



 



lease shall terminate upon the date specified in the notice, which date shall
not be earlier than ten (10) days after delivery of such notice.

The foregoing provisions for the termination of this lease shall not operate to
exclude or suspend any other remedy of the LESSOR for breach, or for the
recovery of said Rent for the full term.

13. ACCELERATION. LESSEE expressly agrees and understands that upon LESSOR’S
termination of this Lease, the entire remaining balance of unpaid Rent for the
remaining term of this Lease shall ACCELERATE, whereby the entire sum shall
become immediately due, payable, and collectable. To the extent allowed by law,
LESSOR may hold the portion of LESSEE’S security deposit remaining after
reasonable cleaning and repairs as a partial offset to satisfaction of the
accelerated Rent.

14. REPOSSESSION. Upon termination of this lease as provided herein, or pursuant
to statute, or by summary proceedings or otherwise, the LESSOR may enter
forthwith, without further demand or notice to LESSEE, and resume possession of
the Leased Premises. In no event shall such re-entry or resumption of possession
or reletting as hereafter provided be deemed to be acceptance or surrender of
this lease or a waiver of the rights or remedies of LESSOR hereunder.

15. DEFAULT BY LESSOR. In the event of any default by LESSOR, LESSEE, before
exercising any rights that it may have at law to cancel this lease, must first
send notice in accordance with paragraph 32 to LESSOR, and shall have offered
LESSOR ten (10) days in which to correct and cure the default or commence a good
faith effort to cure such default.

16. RELETTING AFTER TERMINATION. Upon termination of this lease in any manner
above provided, LESSOR shall use reasonable efforts to relet the Premises.

17. DAMAGES. Upon termination of this lease in any manner above provided, or by
summary proceedings or otherwise, LESSEE shall pay to LESSOR without demand or
notice the following:



(a)   All Rent and other payments accrued to the date of such termination and a
proportionate part of the rent otherwise payable for the month in which such
termination occurs.   (b)   All future Rent and other payments to be due under
the terms of this lease to the extent Landlord has not been able to offset same
by reletting the Premises within 30 days of termination.   (c)   The costs of
making all repairs, alterations and improvements required to be made by LESSOR
hereunder, and of performing all covenants of LESSEE relating to the condition
of the Premises during the Term and upon expiration or sooner termination of
this lease, such costs to be deemed prima facie to be the costs estimated by a
reputable architect or contractor selected by LESSOR or the amounts actually
expended or incurred thereafter by LESSOR.   (d)   The attorneys’ fees and other
costs.

18. EXCLUSIVITY OF LESSOR’S REMEDIES: The receipt of Rent after default, or
after judgment or after execution, shall not deprive the LESSOR of other actions
against the LESSEE for possession or for Rent or for damages, and all such
remedies are non-exclusive and can be exercised concurrently or separately as
LESSOR desires.

19. LESSOR NOT LIABLE FOR INJURY OR DAMAGE TO PERSONS OR PROPERTY: The LESSOR
shall not be liable for any injury or damage to any person or to any property at
any time on said Premises or building from any cause whatever that may at any
time exist from the use or condition of the Premises or building from any cause,
during the Term or any renewal of this lease.

20. TAXES: Property taxes on the Leased Premises shall be responsibility of
LESSOR. Taxes on the personal property of Lessee shall be the responsibility of
LESSEE. All other taxes shall be the responsibility of the party incurring same.

21. RIGHT OF RE-ENTRY. LESSOR shall have the right, by itself or agent or with
others, to enter the Premises at reasonable hours to examine or exhibit the
premises, or to make such repairs and alterations as shall be deemed necessary
for the safety and preservation of the building, to inspect and examine, to post
such notices as LESSOR may deem necessary to protect LESSOR against loss from
liens of laborers, materialmen or others, and for the purpose of permitting or
facilitating LESSOR’s performance of its obligations hereunder, or for any other
reasonable purpose which does not materially diminish LESSEE’s enjoyment or use
of the Leased Premises.

- 4 -



--------------------------------------------------------------------------------



 



22. HOLDOVER. If LESSEE shall holdover after the expiration of the Term hereof,
with the consent of LESSOR, express or implied, such tenancy shall be from month
to month only, and not a renewal hereof; and LESSEE agrees to pay Rent and all
other charges as provided herein, and also to comply with all covenants of this
lease for the time LESSEE holds over.

Following the expiration of the lease term, and thirty (30) days previous notice
in writing given, If LESSEE shall hold over without the consent of LESSOR,
express or implied, then LESSEE shall be construed to be a tenant at sufferance
at double the Rent herein provided, prorated by the day until possession is
returned to LESSOR.

LESSEE’S holding over beyond the expiration of the notice period of a lawful
Notice of Termination constitutes holding over without the consent of the
LESSOR, and LESSEE shall be construed to be a tenant at sufferance, at double
the Rent herein provided, prorated by the day until possession is returned to
LESSOR, without limitation to LESSOR’S remedies and rights of recovery under
applicable law.

23. NATURE OF RELATIONSHIP BETWEEN PARTIES. The sole relationship between the
parties created by this agreement is that of LESSOR and LESSEE. Nothing
contained in this lease shall be deemed, held, or construed as creating a joint
venture or partnership between the parties.

24. RIGHT OF LESSOR TO PAY OBLIGATIONS OF LESSEE TO OTHERS. If LESSEE shall fail
or refuse to pay any sums due to be paid by it under the provisions of this
lease, or fail or refuse to maintain the Leased Premises or any part thereof as
herein provided, then, and in such event, LESSOR, after 10 days notice in
writing by LESSOR to LESSEE, shall have the right to pay any such sum or sums
due to be paid by LESSEE and to do and perform any work necessary to the proper
maintenance of the Leased Premises; and the amount of such sum or sums paid by
LESSOR for the account of LESSEE and the cost of any such work, together with
interest on such amount at the maximum legal rate from the date of payment by
LESSOR until the repayment to LESSOR by LESSEE, shall be paid by LESSEE upon
demand in writing. The payment by LESSOR of any such sum or sums or the
performance by LESSOR of any such work shall be prima facie evidence of the
necessity for such work.

25. MECHANICS AND OTHER LIENS IMPOSED BY LESSEE. LESSEE shall keep the Leased
Premises and the improvements at all times during the term free of mechanics and
materialmen’s liens and other liens of like nature, other than liens created and
claimed by reason of any work done by or at the instance of LESSOR, and at all
times shall fully protect and indemnify LESSOR against all such liens or claims
and against all attorneys’ fees and other costs and expenses growing out of or
incurred by reason or on account of any such liens or claims. Should LESSEE fail
to fully discharge any such lien or claim, LESSOR, at its option, may pay the
same or any part thereof, and LESSOR shall be the sole judge of the validity of
such lien or claim.

All amounts so paid by LESSOR, together with interest the maximum legal rate
from the time of payment by LESSOR until repayment by LESSEE, shall be paid by
LESSEE upon demand, and if not so paid, shall continue to bear interest at the
aforesaid rate, interest payable monthly, as additional rent.

26. CONDEMNATION CLAUSE: In the event that all or a part of the Premises is
taken by eminent domain or conveyed in lieu of eminent domain, if the Leased
Premises cannot reasonably be used by LESSEE for their intended purpose, then
this lease will terminate effective as of the date that the condemning authority
shall take possession of the same.

27. FIRE CLAUSE: The LESSEE agrees to notify LESSOR of any damages to the Leased
Premises by fire or other hazard and also of any dangerous or hazardous
condition within the Leased Premises immediately upon the occurrence of such
fire or other hazard or discovery of such condition.

Upon occurrence of a fire, repairs shall be made by LESSOR as soon as reasonably
may be done unless the costs of repairing the Premises exceed 25% of the
replacement cost of the building in which case the LESSOR may, at its option,
terminate this lease by giving LESSEE written notice of termination within
30 days of the date of the occurrence.

If the LESSOR does not terminate this Lease pursuant to the paragraph above,
then LESSOR has 30 days after the date of occurrence to give written notice to
LESSEE setting forth its unqualified commitment to make all necessary repairs or
replacements, the projected date of commencement of such repairs, and the
LESSOR’S best good faith estimate of the date of completion of the same.

- 5 -



--------------------------------------------------------------------------------



 



If the LESSOR fails to give such notice, or if the date of completion is more
than 90 days after the date of the occurrence, then the LESSEE may, at its
option, terminate this lease and the LESSOR will be obliged to refund to the
LESSEE any rent allocable to the period subsequent to the date of the fire.

28. WAIVER OF NONPERFORMANCE: Failure of either party to exercise any of its
rights under this lease upon nonperformance of any condition, covenant or
provision herein contained shall not be considered a waiver, nor shall any
waiver of nonperformance of any such condition, covenant or provision by the
LESSOR be construed as a waiver of the rights of the LESSOR as to any subsequent
defective performance or nonperformance hereunder.

29. PAROL EVIDENCE CLAUSE: This instrument constitutes the final, fully
integrated expression of the agreement between the LESSOR and the LESSEE, and it
cannot be modified or amended in any way except in writing signed by the LESSOR
and LESSEE.

30. SUBORDINATION: This lease is subordinate to the lien of all present or
future mortgages that affect the Leased Premises and to all renewals,
modifications, replacements and extensions of this lease. This clause shall be
self-operative but in any event LESSEE agrees to execute promptly and deliver
any estoppel certificate or other assurances that LESSOR may request in
furtherance of this provision.

31. INSURANCE: LESSEE shall, during the entire term of the lease keep in full
force and effect a policy of public liability insurance with respect to the
property and the business operated by LESSEE in the property and which the
limits of general liability shall be in the amount of Three Million Dollars
($3,000,000) combined single limit, naming LESSOR as additional insured. Such
coverage shall include a broad form general liability endorsement. LESSEE agrees
to include a waiver of subrogation in favor of LESSOR. The policy shall contain
a clause that the LESSEE will not cancel or change the insurance without first
giving the LESSOR ten (10) days prior written notice.

LESSEE shall during the term hereof, at it’s sole expense, provide and keep in
force insurance on the building against loss or damage by fire and extended
coverage, in an amount equal to one hundred percent (100%) of the full insurable
value, which insurance shall be placed with an insurance company or companies
approved by LESSOR and licensed to do business in the state wherein lay the
Leased Premises. The term “full insurable value” shall mean actual replacement
value of the building (exclusive of costs of excavation, foundations and footing
below ground level). The insurance required under this paragraph shall be
carried in the name of the LESSOR and LESSEE and shall provide that any proceeds
thereunder shall be paid to LESSOR and LESSEE and any applicable mortgage
holder, according to their respective interests.

Duplicate originals or certificates of insurance of the policies provided shall
be furnished by LESSEE to LESSOR and shall contain an agreement by the insurer
that such policy or policies shall not be canceled without at least ten (10)
days prior notice to the LESSOR.

32. NOTICES. All notices and communications concerning this lease shall be sent
by faxed and certified mailed return receipt requested to the parties at the
following addresses:

      LESSOR   LESSEE
Alexa Springs Water Company
  Alexa Springs, Inc
118 Cottonwood
  652 Southwestern Blvd
Coppell, Texas 75019
  Coppell, Texas 75019
972-462-5896
  972-462-7764

33. SALE BY LESSOR. In the event of a sale or conveyance by LESSOR of all or
part of the Leased Premises, the same shall operate to release LESSOR from any
future liability upon any of the covenants or conditions, express or implied,
herein contained in favor of LESSEE, and in such event LESSEE agrees to look
solely to the responsibility of the successor in interest of LESSOR in and to
this lease. This lease shall not be affected by any such sale, and LESSEE agrees
to attorn to the purchaser or assignee. LESSEE agrees to permit LESSOR, at any
time within 60 days prior to the expiration of this lease, to place upon or in
the window of the leased premises any usual or ordinary For Rent or similar sign
and to allow prospective tenants, applicants or agents of LESSOR to enter and
examine the Leased Premises during the last 60 days of the term hereof, and to
permit LESSOR or LESSOR’s agents, at any time during the term hereof, to conduct
prospective purchasers through the Leased Premises during reasonable business
hours.

- 6 -



--------------------------------------------------------------------------------



 



34. COURT ACTION, ATTORNEY’S FEES AND COSTS. If, upon failure of either party to
comply with any of the covenants, conditions, rules or regulations of and in
this lease, and suit should be brought for damages on account, or to enforce the
payment of Rent herein stipulated, or to recover possession of the Premises or
to enforce any provision hereof, the losing party agrees to pay to the
prevailing party reasonable costs and expenses incurred in prosecuting these
suits.

35. ASSIGNMENTS AND SUB-LEASE: The LESSEE hereby agrees not to assign this lease
voluntarily or involuntarily, nor to sub-lease the Premises or any part of the
Leased Premises, without the written consent of the LESSOR, under penalty of
instant forfeiture of this lease. All rights and liabilities herein given to or
imposed upon either of the parties shall extend to the heirs, executors,
administrators, successors and assigns of such party.

36. HEADINGS. The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement

37. MODIFICATION. Any modification or amendment off this agreement shall be in
writing and shall be executed by all parties.

38. SEVERABILITY CLAUSE: If any term, covenant, condition, or provision of this
lease is held by a court of competent jurisdiction to be invalid, void, or
unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired, or invalidated.

39. LAW TO APPLY: This lease shall be construed under and in accordance with the
laws of the State of Arkansas. The parties agree to jurisdiction and venue in
Dallas County, Texas and Montgomery County, Arkansas.

40. ADDENDUMS. The following addendums are attached to this lease and shall be
initialed by the parties. (Check all that apply or check none)

          (  )   Option to Purchase (  )   Arbitration Agreement
(  )
  Other:   _______________________________
(  )
  None    

41. OTHER PROVISIONS:

a) LESSEE has automatically renewing option for second ten (10) year term.

b) If LESSEE elects not to automatically renew second ten (10) year term, LESSEE
must provide notice in accordance with paragraph 32, to LESSOR between 90 and
120 days prior to expiration of initial ten (10) year lease term.

c) This lease is subject to the execution of the Water Supply Contract dated
December 1, 2004, by and between LESSOR and LESSEE.

d) If the Water Supply Contract dated December 1, 2004 by and between LESSEE and
LESSOR is terminated, LESSOR at his option and with ten (10) days notice in
accordance with paragraph 32, may terminate this Lease.

e) For each ten year term, the monthly rental rate is subject to 3 periodic
increases, not to exceed 10% each.

f) This is a triple net lease. LESSEE is responsible for all taxes, insurance
and maintenance.

All documents such as schedules, exhibits and like documents are incorporated
herein. If LESSEE is a corporation, each person executing this lease represents
and warrants that he is duly authorized to execute and deliver this lease on
behalf of the corporation. Those persons further represent that the terms of
this lease are binding upon the corporation.

In Witness Whereof, the undersigned LESSOR and LESSEE execute this lease to be
effective as of the day and date first above written.

- 7 -



--------------------------------------------------------------------------------



 



     
LESSEE(s) Alexa Springs, Inc.
  LESSOR(s) Alexa Springs Water Company
 
   
/s/ Marshall Sorokwasz

--------------------------------------------------------------------------------

  /s/ Kay Bloom

--------------------------------------------------------------------------------

Signature
  Signature
 
   
President

--------------------------------------------------------------------------------

  Secretary

--------------------------------------------------------------------------------

Title
  Title

- 8 -



--------------------------------------------------------------------------------



 



EXHIBIT A

Tract #1:

Part of the SE 1/4 SE 1/4 of Section 2, Township 3 South, Range 25 West,
Montgomery County, Arkansas, being more particularly described as follows:
Commencing at the Southeast corner of said SE 1/4 SE 1/4 Section 2, Twp. 3
South, Range 25 West, run thence along the Section line S. 87 degrees 58 minutes
29 seconds W. 493.18 feet to the Point of Beginning; thence N. 0 degrees 15
minutes 09 seconds W. 511.57 feet to a point in a county road; thence along said
county road S. 76 degrees 31 minutes 51 seconds W. 184.17 feet; thence
continuing along said county road N. 86 degrees 28 minutes 09 seconds W. 573.28
feet to the center of Williams Creek; thence along the centerline meanders of
Williams Creek to the following courses — S. 29 degrees 14 minutes 21 seconds E.
235.71 feet; S. 62 degrees 15 minutes 32 seconds E. 284.37 feet; S. 11 degrees
22 minutes 03 seconds E. 181.88 feet to a point on the section line; thence
along the section line N. 87 degrees 58 minutes 29 seconds E. 351.11 feet
returning to the Point of beginning. Subject to an easement of 20 feet along the
North line for road purposes.

Tract #2:

Part of the SW 1/4 SW 1/4 of Section 1 and Part of the SE 1/4 SE 1/4 of Section
2, Township 3 South, Range 25 West, Montgomery County, Arkansas more
particularly described as follows: Beginning at the Southeast corner of the SW
1/4 SW 1/4, Section 1, Twp. 3 South, Range 25 West; thence along the Section
line S 87 degrees 46 minutes 40 seconds West 1332.73 feet to the Southeast
corner of the SE 1/4 SE 1/4, Section 2, Twp. 3 South, Range 25 West; thence
along the Section line S. 87 degrees 58 minutes 29 seconds W. 493.18 feet;
thence N. 0 degrees 15 minutes 09 seconds W. 511.57 feet to a point in a county
road; thence along said county road the following courses — N. 76 degrees 31
minutes 51 seconds E. 528.67 feet, S 74 degrees 36 minutes 53 seconds E. 1178.05
feet, S. 78 degrees 39 minutes 51 seconds E. 176.52 feet to a point on the forty
line; thence leaving the road and along the forty line S. 1 degree 00 minutes 09
seconds E. 218.38 feet returning to the Point of beginning. Subject to an
easement of 20 feet along the North line for road purposes.

LESS AND EXCEPT:

A part of the SW 1/4 SW 1/4 of Section 1, Township 3 South, Range 25 West,
described as follows: Begin at SE corner of said forty; thence North 192.0 feet
to South right of way line of County Road; thence North 74 degrees 55 minutes
West 360.0 feet with said south right of way line; thence south 02 degrees 32
minutes West 290.0 feet; thence East 360.0 feet to Point of Beginning.

ALSO CONVEYING:

Part of the SE 1/4 SE 1/4 Section 2, Twp. 3 South, Range 25 West described as
follows: Beginning at the Southwest corner of said SE 1/4 SE 1/4 run thence
along the forty line N 1 degree 07 minutes 20 seconds W. 541.72 feet to a point
in a county road; thence along said county road S. 86 degrees 28 minutes 09
seconds E. 117.61 feet to the center of Williams Creek; thence along the
centerline meanders of Williams Creek the following courses — S. 29 degrees 14
minutes 21 seconds E. 235.71 feet; S. 62 degrees 15 minutes 32 seconds E. 284.37
feet; S. 11 degree 22 minutes 03 seconds E. 181.88 feet to a point on the
Section line; thence along Section line S 87 degrees 58 minutes 29 seconds W.
509.77 feet returning to the Point of Beginning. Subject to an Easement of 20
feet along North line for road purposes.

 



--------------------------------------------------------------------------------



 



    WARRANTY DEED

KNOW ALL MEN BY THESE PRESENTS:

     THAT we, CALVIN HORN, a single person and ANGELA HORN DUKE a single person,
for and in consideration of the sum of TEN DOLLARS ($10.00) plus other good and
valuable consideration, in hand paid by ALEXA SPRINGS WATER COMPANY, GRANTEE,
the receipt of which is hereby acknowledged, do hereby grant, bargain, sell and
convey unto the said GRANTEE, and unto its heirs and assigns forever, subject to
the reservation as noted below, the following described lands lying in
Montgomery County, Arkansas, to-wit:



    SE 1/4 of SW 1/4 and SW 1/4 of SE 1/4 Section 2, Township 3 South Range 25
West.       LEGAL DESCRIPTION PROVIDED BY GRANTORS       Subject to ail road and
utility easements as previously recorded and which are on file at the Montgomery
County Courthouse.       MINERAL RIGHTS RESERVATION: Grantors hereby reserve
unto themselves and their heirs, successors and assigns all of the oil, gas,
coal and minerals of every kind and character now on or under the above
described lands.

     TO HAVE AND TO HOLD the same unto the said GRANTEE, and unto its heirs and
assigns forever, with all appurtenances thereunto belonging.

 